MEMORANDUM2
Christopher Anthony Jones, a Nevada state prisoner, appeals pro se the district court’s judgment dismissing on the pleadings his removed action alleging that defendants conspired to deny him his civil rights with respect to a 9-1-1 call that his fiancee made before he fatally shot her. *476We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal on the pleadings, McGann v. Ernst & Young, 102 F.3d 390, 392 (9th Cir.1996), and we affirm.
We agree with the district court that Jones’ complaint is time-barred because he failed to file it within two years of the 1995 events at issue. See Perez v. Seevers, 869 F.2d 425, 426 (9th Cir.1989) (per curiam). Jones’ contentions that equitable tolling should apply or that Cathy Scott should not have been dismissed as a defendant are not persuasive.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.